DINKELBPIEL. J.
This matter comes before us on exceptions.
Plaintiff avers, that defendant, an incorporated body of vrhioh he v as a mamber, did, on February 1930, under an act of dissolution, appoint and elect liqui- . -dators; that said Liquidators had charge of the property of defendant, and after sale the sum derived from the property belonging to defendant corporation, in whioh he claims to have an interest as a member there'of of one undivided frxl share,notwithstanding his membership, refused to acknowledge him as a member of the Crescent Encampment No. 1, of Knights of Temperance, whilst he claims to have been a member for many years; that he regularly paid his dues, tendered payment thereof in the usual manner in which payments were made to said corporation, and that notwithstanding this fact he was suspended or dropped from it's rolls during the month of October, 1919; that all tenders of dues were refused as well as reinstatement, the other members of said defendant corporation desiring to keep membership in order to inorease their prorata in the liquid-tion. Going on further, in his petition, plaintiff claims that he was never legally removed from the roll of membership and therefor entitled to full restoration of his rights and to participate in the liquidation of the corporation, but the Liquidators and defendants have done everything in their power to prevent his membership therefore to virtually confiscate what belongs to him as well as the other members of the corporation in the property in the hands of the Liquidators, and he finally prayed for judgment against said oorooration in Liquidation for the sum of One thousand *395or les3 dollars,/or the equlvolent of one member's Interest in and to the amount of money eventually to be apportioned among the members of said corporation, in good stanching, and finally for legal interest from judicial dem- and and for costs.
To this petition there were two exceptions filed} first. i*Bxl±3iaxpBíis 11s pendens and, second, no cause of action},finally on the trial of these exceptions the Judge of the lower Court ordered that both the plea of lis pendens, filed Liar oh, 34th. 1930 and the exception of no cause of action, filed April, 15th. 1930, be maintained and plaintiff's suit dismissed at his costs; hence this appeal.
Be cited. Hiller vs, Taylor, 114. L. 883. Davis vs. Arkansas Southern Railway Co. 117 L. 320-323. Dullut vs. Mc. Mannus. 37. A. 800. Hillard vs. Taylor. 114. L. 884. Borah vs. O'Neil. 116. L. 672. Improvement Co. vs. Crasser. 119. L. 264.
The judgment appealed from is therefore annulled, avoided , and reversed, and the cause reinstated on the docket of the District Court, and remanded for further proceedings with the right reserved to plaintiff to amend his petition , and with the right reserved to defendants to take such further action, either-te by exception, or orh rwise a3 the nature and facts of the case are allowable. The costs of this appeal to be born by defendant, appellant, and tne costs otherwise to await the final determination of this case.
-Judgment P.ever3ed and Pe.sanded-